—In a claim to recover damages for personal injuries, etc., the claimants appeal from a judgment of the Court of Claims (Ruderman, J.), dated May 5, 1997, which, after a nonjury trial, dismissed their claim.
Ordered that the judgment is affirmed, with costs.
“The State must maintain its highways in a reasonably safe condition * * * That ice, snow, or water is present on the roadway at the time of an automobile accident does not, by itself, establish negligence on the part of the State” (Fiege v State of New York, 189 AD2d 748, 749). The State “ ‘may be held liable for injuries arising by reason of isolated patches of ice where the State had notice of a recurrent condition in a specific area and failed to post warning signs or sand the road surface to correct the condition once it developed’ ” (Rooney v State of New York, 111 AD2d 159, 160). In this case the Court of Claims properly found that the claimants failed to meet their burden of proving that the State affirmatively caused a dangerous cbndition, or that a recurrent dangerous condition existed in a specific area, of which the State had notice.
The claimants’ remaining contentions are without merit. Bracken, J. P., Miller, O’Brien and Copertino, JJ., concur.